DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 4/26/21 have been received. Claim 2 has been amended.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 9  is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	Claim 9 recites the limitation "the sheet" in line 2.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "a sheet".
6.	Claim 10 recites the limitations "the separator plates" in line 3.  There is insufficient antecedent bases for these limitations in the claim.  For the purpose of this Office Action, the limitations have been interpreted as  "the plurality of separator plates" as there is antecedent basis.
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Congsheng et al. (CN101174695(A)) as cited in IDS dated 4/16/19 with citations from machine translation provided with this Office Action, in view of Nogami et al. (JP2013120737(A)) as cited in IDS dated 12/21/21 with citations from machine translation provided by Applicant.
Regarding claim 1, Congsheng discloses a method comprising producing a separator plate for a fuel cell ([0006]) by providing a material blend of powder of graphite 45%-55%  and carbon fiber 5% - 10%([0008]), 5%-10% PTFE ([0008]) which overlaps the claim range of

	Congsheng is explicitly silent to the claim range however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Continuing with claim 1, Congsheng discloses 30-40% polyphenylene sulfide resin ([0008]) all percentages by weight of the material,  and moulding the blend into a separator plate([0014]-[0015]), wherein the method further comprises providing the blend of powder as a suspension([0012]), sedimenting the powder as slurry in the suspension([0012]), removing excess liquid from the slurry and press moulding the slurry in a mould into a shape of a separator plate([0012], [0014]-[0015]) in order to provide a bipolar plate with characteristics such as good hydrophobicity ([0006]) but does not disclose a material blend of powder of at least 70% carbon powder, 10-20% thermoplastic polymer different from PTFE.
Nogami teaches a water repellent fuel cell separator (abstract).  Nogami teaches the fuel cell separator can be manufactured by use of a molding material which comprises a thermoplastic resin composition containing a PPS resin and a fluorine resin and graphite (abstract). The fluorine resin is preferably PTEF resin ([0022]). Nogami teaches the composition mass ratio of the fluororesin is PPS resin/fluororesin = 99/1 to 70/30 and the content of graphite is 250 to 1000 parts by pass with respect to 100 parts by mass of the thermoplastic resin composition ([0014]).
It would have been obvious to one of ordinary skill in the art to provide in the bipolar plate of Congsheng,   a material blend of powder of at least 70% carbon powder, 10-20% thermoplastic polymer different from PTFE as taught by Nogami in order to improve plate water 
Regarding claim 6, modified Congsheng disclose all of the claim limitations as set forth above. Modified Congsheng further discloses  the carbon powder is graphite powder(Congsheng [0008], [0012]).
Regarding claim 7, modified Congsheng discloses all of the claim limitations as set forth above. Modified Congsheng further discloses the polymer is polyphenylene sulfide(Congsheng [0008]).
Regarding claim 8, modified Congsheng discloses all of the claim limitations as set forth above. Modified Congsheng further discloses  the moulding is done at a pressure of 39.2 MPa (Nogami  [0065]) which overlaps the claim range of 40 to 100 MPa and at a temperature preferably 330°C or higher (Nogami [0064]) which overlaps the claim range  of 200-330°C, thus reading on the limitation.
Modified Congsheng is explicitly silent to the claim ranges however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Regarding claim 9, modified Congsheng discloses all of the claim limitations as set forth above. Modified Congsheng further discloses  the separator plate is a bipolar plate(Congsheng [0017]), and the method comprises moulding a sheet into a bipolar plate with a flow channel pattern on each side of the bipolar plate(Congsheng Example 1, [0021]).


Allowable Subject Matter
10.	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejection under 35 U.S.C. 112 set forth in this Office Action on claims 9 and 10 is overcome.
In particular, the allowable limitation is  the method further comprises - melting the thermoplastic polymer and mixing the thermoplastic polymer with carbon-powder to provide a carbon-loaded polymer; - compounding the carbon-loaded polymer mix into pellets; - grinding the pellets into carbon-polymer powder; - providing a suspension of finely divided PTFE particles; - mixing the carbon-polymer powder with the PTFE suspension to provide a carbon/polymer/PTFE suspension; - heating the carbon/polymer/PTFE suspension at a first temperature to cause evaporation of liquid from the suspension until a wet slurry of agglomerated particles sediments remains as a malleable and pliable substance; - removing excess liquid from the malleable and pliable substance; - press rolling the malleable and pliable substance into a sheet; - keeping the sheet at a second temperature in the range of 100°C to 270°C until all liquid residuals are evaporated; - press moulding the sheet in a mould into a shape of a separator plate.

Nogami teaches a resin composition is prepared from a PPS resin and a fluororesin and then graphite is added to this resin composition to prepare a molding material ([0044]) but does not teach, disclose or render obvious the noted limitations above.
11.	 Claims 3-5 are objected to as being dependent upon allowable claims, but would be allowable if rewritten in independent form including all of the limitations of the allowable claim and any intervening claims.

Response to Arguments
12.	Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724